UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Commission File Number: 001-37563 For the month of: October, 2015 KLONDEX MINES LTD. 1055 West Hastings St., Suite 2200, Vancouver BC, V6E 2E9, CANADA Address of Principal Executive Office Indicate by check mark whether the registrant files or will file annual reports under cover: Form 20-F [ ]Form 40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 6, 2015 “Barry Dahl” Barry Dahl Chief Financial Officer EXHIBIT INDEX Exhibit Description Klondex Modifies NYSE MKT Exchange Symbol to "KLDX"
